People v Acevado (2016 NY Slip Op 06784)





People v Acevado


2016 NY Slip Op 06784


Decided on October 18, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 18, 2016

Friedman, J.P., Andrias, Saxe, Feinman, Kahn, JJ.


1939 144/13

[*1]The People of the State of New York, Respondent, —
vJonas Acevado also known as Jonas Acevedo, Defendant-Appellant.


Center for Appellate Litigation, New York (Robert S. Dean of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Meaghan L. Powers of counsel), for respondent.

Judgment, Supreme Court, Bronx County (Steven Barrett, J.), rendered January 21, 2015, convicting defendant, upon his plea of guilty, of second degree criminal possession of a weapon, and sentencing him to an aggregate term of three and one-half years incarceration and five years of post-release supervision, unanimously affirmed.
Although we do not find that defendant made a valid waiver of the right to appeal, we perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 18, 2016
CLERK